Citation Nr: 1438073	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  09-05 151	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee

THE ISSUES

1.  Entitlement to service connection for a low back disorder involving a herniated disc at L4-L5, including as secondary to service-connected right and left knee disabilities.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever


INTRODUCTION

The Veteran served on active duty from December 1982 to November 1991.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2006 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran testified in support of this appeal during a videoconference hearing in June 2011 before the undersigned Veterans Law Judge (VLJ) of the Board.

In October 2011 the Board remanded the claims to the Agency of Original Jurisdiction (AOJ) for further development and consideration.  At the time, the appeal included an additional claim of entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and depression.  But in a rating decision since issued in December 2012, the RO granted this claim (characterized the Veteran's psychiatric disorder as dysthymic disorder, but contemplated all of his psychiatric symptoms in the rating assigned the disability).  She did not in response separately appeal the rating and/or effective date assigned for this disability, so this claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).

As for these claims that are still at issue in this appeal, the Board is again remanding them to the AOJ for still further development and consideration.


REMAND

The Board sincerely regrets the additional delay that will result from again remanding, rather than deciding, these remaining claims, but this additional development is necessary to ensure the record is complete and the Veteran is afforded every possible consideration.

During the course of this appeal, VA assisted the Veteran in support of her claims by affording her VA examinations of her back and obtaining a clarifying opinion after the most recent examination.  The reports of these examinations and opinion are inadequate, however, since they do not provide sufficient information for the Board to respond to the Veteran's primary argument - which is that her 
service-connected knee disabilities (even if not necessarily causing) are aggravating her back disorder because of overuse.  She says the functional impairment attributable to her service-connected knee disabilities forces her to overcompensate by putting additional stresses and strains on her back.  In July 2011, during a private treatment visit for back and knee pain, an evaluating clinician confirmed the back pain seemed likely related to overuse caused by the knee pain and arthritis.

The Veteran alleges that, after she broke her leg in September 2011, a doctor ordered her to use a wheelchair and limit her activities, which exacerbated her knees and back.  Treatment records on Virtual VA indeed establish that she sustained a fracture in 2011, but of her ankle, and thereafter used a wheelchair.  No VA examiner has yet contemplated the treatment records and favorable opinion in discussing the etiology of the Veteran's back disorder.  Most recently, one VA examiner found no aggravation, but provided no explanatory rationale for this finding.  Instead, he provided rationale for the question of whether the Veteran's service-connected knee disabilities were causing the back disorder.  


Two opinions are required for secondary service connection claims:

1.  Is the claimed disorder "caused by" or "due to" the 
service-connected disability? AND

2.  Is the claimed disorder "aggravated by" the service-connected disability (Allen Aggravation)?

Evidence of baseline disability is necessary to establish entitlement to service connection for aggravation of a nonservice-connected condition by a service-connected condition (regulatory change effective from September 2006). An opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); see also 38 C.F.R. § 3.310(a) (regarding causation) and (b) (regarding aggravation).

Both of these determinative issues of causation and aggravation, then, need to be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 U.S.C.A. § 5103A(d)(2) ; 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The existing evidence of record does not provide the foundational basis necessary to adjudicate this claim of entitlement to service connection for a low back disorder on this alternative theory.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (once VA endeavors to provide an examination in response to a claim of entitlement to service connection, it must ensure the examination is adequate, else, notify the claimany why an adequate examination cannot or will not be provided).  The Board resultantly is left to obtain this necessary supplemental medical nexus opinion.

Also, in July 2012 the Veteran submitted a computer disc in support of this appeal, but the Board has been unable to open it.  


Accordingly, these claims are again remanded for the following additional development and consideration:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Inform the Veteran that the Board is unable to open the computer disc she submitted in July 2012, so clarify whether the contents of the disc are also in her treatment records (in the physical claims file or on Virtual VA) and, if not, provide her an opportunity to resubmit the information on a different disc or in different form.

2.  Transfer this claims file to the VA examiner who provided the December 2012 clarification opinion for an addendum discussion.  Ask the examiner to do the following:

a.  Review all pertinent information of record, including the July 2011 opinion linking the Veteran's back disorder to overuse caused by the service-connected knee disabilities and records of the 2011 fracture and the Veteran's subsequent use of a wheelchair, and confirm in writing that the review included all relevant evidence.  

b.  Indicate whether, as the private medical professional posited, through overuse, the Veteran's service-connected knee disabilities are aggravating her nonservice-connected back disorder.

c.  If no aggravation is found, indicate whether, at any point in time during the course of this appeal, including after the 2011 fracture, the Veteran's service-connected knee disabilities were aggravating her nonservice-connected back disorder.

d.  Explain any disagreement with the favorable July 2011 opinion.

e.  As well, have this or another examiner indicate whether, as alleged, the Veteran's service-connected disabilities, considered collectively, render her unable to obtain or maintain substantially gainful employment.  

f.  Provide complete rationale for all opinions expressed and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  Review the opinions to ensure they comply with the terms of this remand and, if they do not, return them to the examiner(s) for correction. 


4.  Then readjudicate these claims in light of this and all other additional evidence in the physical and electronic claims files.  If either benefit sought continues to be denied, send the Veteran and her representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these remanded claims.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims (Court/CAVC).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



